UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4765


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY WALL, a/k/a Yomi,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:11-cr-00337-RJC-14)


Submitted:   July 21, 2015                 Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick M. Wright, Jr., WRIGHT LAW FIRM OF CHARLOTTE, PLLC,
Charlotte, North Carolina, for Appellant; Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregory       Wall   pled   guilty,   pursuant      to   a    written   plea

agreement, to conspiracy to possess with intent to distribute at

least 100 kilograms of marijuana, 21 U.S.C. § 846 (2012), and was

sentenced     to     a    below-Guidelines       sentence     of    46    months’

imprisonment.       On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal, but raising the following

issues:   (1) whether the appellate waiver contained in Wall’s plea

agreement is valid, (2) whether the district court erred in holding

Wall responsible for between 700 and 1000 kilograms of marijuana

for sentencing purposes, and (3) whether the district court erred

in denying Wall’s request for a four-level reduction for being a

minimal participant, U.S. Sentencing Guidelines Manual § 3B1.2(a)

(2013).     Although      informed   of    his   right   to   file    a   pro   se

supplemental brief, Wall has not done so.            We affirm.

     Because the Government has not moved to dismiss Wall’s appeal,

we need not address his challenges to the validity of the appellate

waiver provision in his plea agreement.               See United States v.

Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000).

     Next, counsel questions whether the district court erred in

holding Wall responsible for between 700 and 1000 kilograms of

marijuana. We review a district court’s factual findings regarding

drug quantity for clear error.         United States v. Carter, 300 F.3d

                                       2
415 (4th Cir. 2002).      The Government is required to prove a

defendant’s drug quantity under the Guidelines by a preponderance

of the evidence, id. at 422, but the defendant bears the burden to

demonstrate that the information contained in the presentence

report is unreliable or inaccurate.   United States v. Kiulin, 360

F.3d 456, 461–62 (4th Cir. 2004).   Our review of the record leads

us to conclude that Wall did not meet his burden of demonstrating

that the drug quantity calculation was based on unreliable or

inaccurate information.   Accordingly, we find no clear error in

the district court’s determination that Wall was responsible for

between 700 and 1000 kilograms of marijuana.

     Finally, counsel questions whether the district court erred

in denying Wall’s request for a four-level reduction for being a

minimal participant.   A defendant seeking a downward adjustment

for his or her minimal role in the offense must prove that he or

she is entitled to it by a preponderance of the evidence.       See

United States v. Akinkoye, 185 F.3d 192, 202 (4th Cir. 1999).   We

review the district court’s determination on this issue for clear

error.   United States v. Daughtrey, 874 F.2d 213, 218 (4th Cir.

1989).   We have reviewed the record and find that the district

court’s denial of Wall’s request for a reduction based on his role

in the offense was not clearly erroneous.

     In accordance with Anders, we have reviewed these issues and

the record in this case, and have found no meritorious issues for

                                3
appeal.   We therefore affirm Wall’s conviction and sentence.           This

court requires that counsel inform Wall, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If Wall requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Wall.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.


                                                                  AFFIRMED




                                    4